UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-53104 ONTECO CORPORATION (Exact name of registrant as specified in its charter) Nevada 90-0335743 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19495 Biscayne Blvd., Suite 411 Aventura, FL (Address of principal executive offices) (Zip Code) (305) 932-9795 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act: Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of as of May 7, 2012 the registrant had125,722,769 shares of its Common Stock, $0.001 par value, outstanding. ONTECO CORPORATION AND SUBSIDIARY FORM 10-Q MARCH 31, 2012 INDEX PART I– FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 and for the period December 31, 2007 (Inception) to March 31, 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 and 2011 and for the period December 31, 2007 (Inception) to March 31, 2012 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 7 - 29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3 Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II– OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1.A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 41 SIGNATURES 42 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Balance Sheets (unaudited) March 31, December 31, ASSETS Current assets: Cash in banks $ $ Accounts receivable - Inventories Total current assets Fixed assets: Property and equipment, net Other assets: Security deposits Intellectual property Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued interest Accrued employee compensation Sales tax payable Advances from non-affiliated related parties Notes payable, non-affiliated related parties Notes payable, third parties Total current liabilities Other liabilities - - Total liabilities Commitments and contingencies (Note 9) - - Stockholders' equity (deficit): Preferred stock $.001 par value 10,000,000 and 100,000,000 shares authorized, 150,000 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Common stock $.001 par value 300,000,000 and 2,000,000,000 shares authorized, 93,766,304 and 923,444 shares issued and 93,766,060 and 923,200 shares outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Treasury stock, at cost (244 shares) ) ) Deficit accumulated during the exploration stage ) ) Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 3 ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Operations (unaudited) For the Period December 31, 2007 (Inception) to For the Three Months Ended March 31, March 31, Revenue $
